DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-20 are pending.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-16 and Species A in the reply filed on 09/15/2021 is acknowledged.
Claims 11 and 17-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. 

Claim Objections
Applicant is advised that should claim 9 be found allowable, claim 16 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 6-7, 10, 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blickle (US 5,301,254).
Regarding claims 1, 4, 6-7, 10, 14, Blickle discloses a copolymer comprising tetrafluoroethylene, perfluoropropyl vinyl ether (a perfluorinated olefin which is perfluorinated vinyl ether), and -H-perfluoropropyl vinyl ether (a modifier of the formula F2C=CF(CF2)a(O)RfH wherein a=0; Rf is C3) as shown in Example 1.
	Regarding claim 2, Blickle discloses -H-perfluoropropyl vinyl ether which is the same monomer as HPPVE-1 as shown in Example 1 of the original specification.  It would be expected that -H-perfluoropropyl vinyl ether would have a boiling point less than 100°C.  “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable.  Therefore, it the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  In re Spada, 911 F. 2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  
	Regarding claim 13, for each of the monomer units, the amount of fluorine is above 65% fluorine.  HPPVE has a fluorine content of about 69% fluorine.  PPVE has about 66 wt% fluorine.  TFE has about 76 wt% fluorine.  Therefore, the fluorothermoplast comprises at least 65 wt% fluorine compared to the total weight of the fluorothermoplast.
Regarding claim 15, Blickle does not explicitly disclose when the complex modulus G* () measured at 372°C over 4 x 103 Pa to 4 x 104 Pa is plotted versus the angular frequency () for the fluorothermoplast having an MFI of less than 50 g/10 min measured at 372°C with 5.0 kg weight, the slope of the log of the complex modulus G* () versus the log of the angular frequency () is not more than 0.90 (dlogG*()/dlog).  The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, the reference(s) teaches all of the claimed ingredients, claimed amounts, and substantially similar process of making.  According to the original specification, the presence of the modifier causes the complex modulus [0057].  Therefore, the claimed effects and physical properties, i.e. when the complex modulus G* () measured at 372°C over 4 x 103 Pa to 4 x 104 Pa is plotted versus the angular frequency () for the fluorothermoplast having an MFI of less than 50 g/10 min measured at 372°C with 5.0 kg weight, the slope of the log of the complex modulus G* () versus the log of the angular frequency () is not more than 0.90 (dlogG*()/dlog) would inherently be achieved by a composition with all the claimed ingredients, claimed amounts, and substantially similar process of making.  See MPEP § 2112.01.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, claimed amounts, and substantially similar process of making.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa (US 4,587,316).
Regarding claims 1, 4, 6-7, and 10, Nakagawa discloses a fluorine-containing copolymer comprising monomeric units of tetrafluoroethylene (TFE), hexafluoropropylene (HFP), and a fluoroalkyl vinyl ether of the formula:
 
    PNG
    media_image1.png
    51
    425
    media_image1.png
    Greyscale

In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2144.05. 
	Regarding claim 2, since the fluoroalkyl vinyl ether includes the same monomer as HPPVE-1 as shown in Example 1 of the original specification.  It would be expected that -H-perfluoropropyl vinyl ether would have a boiling point less than 100°C.  “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable.  Therefore, it the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  In re Spada, 911 F. 2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  
	Regarding claim 3, Nakagawa discloses 0.2 to 2 wt% of the fluoroalkyl vinyl ether which significantly overlaps the claimed range (C1/L58-C2/L3).
	Regarding claim 5, as shown in Example the chain transfer agent is methanol and no source of bromine, iodine, or chlorine is used.
	Regarding claim 12, Nakagawa discloses the melting point of the polymers are 272°C as shown in Example 1, 270.5°C as shown in Example 2, and 269°C as shown in Example 3.  It 
	Regarding claim 13, for each of the monomer units, the amount of fluorine is above 65% fluorine.  HPPVE has a fluorine content of about 69% fluorine.  PPVE has about 66 wt% fluorine.  TFE has about 76 wt% fluorine.  Therefore,  since there is mainly TFE, the fluorothermoplast comprises at least 65 wt% fluorine compared to the total weight of the fluorothermoplast. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa (US 4,587,316) as applied to claim 1 above in view of Kitahara (US 2010/0314154 A1).
Regarding claim 8, Nakagawa discloses the fluorothermoplast as shown above in claim 1.
However, Nakagawa does not disclose the fluorothermoplast comprises less than 50 thermally unstable end groups per 1 million carbon atoms.  Kitahara teaches the sum of the number of thermally unstable end group and the number of –CF2H end group is less than or equal to 50 per 1 x 106 carbon atoms [0028].  Kitahara is concerned with TFE/HFP copolymers [0002].   Nakagawa and Kitahara are analogous art concerned with the same field of endeavor, namely TFE/HFP copolymers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention form a copolymer with the number of unstable end groups as per the teachings of Kitahara, and the motivation to do so would have been as Kitahara suggests improve thermal resistance and decrease attenuation of the electrical wire [0028].  

Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa (US 4,587,316) as applied to claim 1 above in view of Chapman (US 2005/0245709 A1).
Regarding claims 9 and 16, Nakagawa discloses the fluorothermoplast as shown above in claim 1.
However, Nakagawa does not disclose the fluorothermoplast is substantially free of alkali and alkaline earth metals.  Chapman teaches a melt-processible tetrafluoroethylene/hexafluoropropylene copolymer being free of alkali and alkaline earth metal [0010].  Chapman is concerned with melt-processible fluoropolymers [0002].  Nakagawa and Chapman are analogous art concerned with the same field of endeavor, namely melt processible TFE/HFP copolymers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention obtain a TFE/HFP copolymer free of alkali and alkaline earth metal as per the teachings of Chapman, and the motivation to do so would have been as Chapman suggests avoiding any adverse effect therefrom in melt processing [0024].  
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4, 6-7, 10, 12, 14, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,087,322 B2 (referred to hereinafter as US ‘322) in view of Nakagawa (US 4,587,316). Claim 5 of US ‘322 recites a similar fluorothermoplastic polymer.
However, claim 5 of US ‘322 does not recite a modifier of formula: F2C=CF(CF2)a(O)RfH wherein a is 0 or 1 and Rf is a linear or branched fluorinated alkylene 
 
    PNG
    media_image1.png
    51
    425
    media_image1.png
    Greyscale

wherein X includes hydrogen and n is an integer of 3 to 9, preferably of 3 to 7 (fluorinated ethylene-propylene polymer (FEP))(C1/L58-C2/L3).  US ‘322 and Nakagawa are analogous art concerned with the same field of endeavor, namely fluorothermoplasts.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention substitute the fluorinated vinyl ether monomer as recited in claim 5 with the fluoroalkyl vinyl ether per the teachings of Nakagawa, and the motivation to do so would have been as Nakagawa suggests the copolymer has improved stress crack resistance, flex resistance as well as good moldability (Abstract, C1/L50-57).  

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Hintzer (US 8,969,500 B2) teaches fluoropolymer having long chain branches.
Oka (US 4,954,588) teaches a fluorine-containing non-crystalline copolymer.
Gresham (US 3,635,926) teaches a copolymer of tetrafluoroethylene and fluorovinyl ether.
Hung, “Synthesis of Perfluorovinyl Ether Monomers”, J. Org. Chem. 1994, 59, 4332-4335.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879. The examiner can normally be reached M-F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767